DETAILED ACTION
Receipt is acknowledged of Applicant’s Response, dated 6 January 2021, and Applicant’s Supplemental Response, dated 17 March 2021, which papers have been made of record.
Claims 1-13 and 15-17 are currently presented for examination, of which claims 1-11 have been withdrawn from consideration.
The purpose of this paper is to cancel the withdrawn claims and correct formal issues to place the remaining claims in condition for allowance.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Chris DeBacker on 27 April 2021.
The application has been amended as follows: 

IN THE CLAIMS:

Claims 1-11 (Canceled).

Claim 12 (Currently amended). A method of constructing, installing, and maintaining an-abrasion-resistant pipe segment for a fluent pipe system, the method comprising the steps:
	providing a pipe segment comprising a first open end and a second open end;
	placing said pipe segment into a coating pan, wherein said first and second ends extend beyond said coating pan; 
of said coating pan;
	drying said coating material such that [[it]] said coating material hardens into a hardened coating material in the form of said coating pan;
	installing said pipe segment including said hardened coating material and said coating pan into a fluent flow pipe system comprising at least a first pipe section and a second pipe section;
	transferring fluent material through said first pipe section, said pipe segment, and said second pipe section, wherein said hardened coating material is configured to prevent material traveling through said pipe segment from forming a leak within said pipe segment;
	wherein said coating pan forms a metal skin over the exterior of all sides of said hardened coating material except for said open side; and
	placing an additional metal skin cover over the exterior of said coating material about said open side of said coating pan.

Allowable Subject Matter
Claims 12-13 and 15-17 are allowed.
The following is an examiner’s statement of reasons for allowance: Regarding claim 12, the prior art of record does not explicitly disclose “pouring a coating material over said pipe segment and filling said coating pan via an open side of said coating pan; drying said coating material such that said coating material hardens into a hardened coating material in the form of said coating pan” and “wherein said coating pan forms a metal skin over the exterior of all sides of said hardened coating material except for said open side “ in combination with the remaining limitations of the claim.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARRELL C. FORD whose telephone number is (313)446-6515.  The examiner can normally be reached on 8:30 AM to 5:15 PM, Monday to Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on (571) 272-4526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/D.C.F/Examiner, Art Unit 3726                                                                                                                                                                                                        



/SARANG AFZALI/Primary Examiner, Art Unit 3726                                                                                                                                                                                                        05/06/2021